NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WALTER CASTELLANOS-MENDOZA,                     No.    18-70121

                Petitioner,                     Agency No. A205-321-000

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Walter Castellanos-Mendoza, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

an appeal from an immigration judge’s decision denying his application for

asylum, cancellation of removal, withholding of removal, and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings. Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      While Castellanos-Mendoza contends returning to Guatemala would cause

him hardship, he failed to challenge the agency’s dispositive conclusion that he

failed to establish continuous physical presence for cancellation of removal. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      The record does not compel the conclusion that Castellanos-Mendoza

established changed circumstances to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a)(4). Thus, Castellanos-Mendoza’s asylum claim fails.

      In his opening brief, Castellanos-Mendoza does not challenge the agency’s

determination that he failed to establish eligibility for withholding of removal or

CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).




                                          2                                    18-70121
      We do not consider the materials Castellanos-Mendoza references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79
F.3d 955, 963-64 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                          3                                   18-70121